

	

		II

		109th CONGRESS

		2d Session

		S. 2394

		IN THE SENATE OF THE UNITED STATES

		

			March 9, 2006

			Mr. Isakson introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To improve border security, to increase

		  criminal penalties for certain crimes related to illegal aliens, and for other

		  purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Border Security Act of

			 2006.

			(b)Table of

			 contentsThe table of contents for this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					Sec. 2. Definitions.

					TITLE I—Border Security

					Sec. 101. Personnel.

					Sec. 102. Federal Law Enforcement Training Center.

					Sec. 103. Interagency asset sharing.

					Sec. 104. Technology and Infrastructure.

					Sec. 105. State and local grants.

					TITLE II—Agricultural Workers

					Sec. 201. Limitation on H–2A nonimmigrant wage

				requirement.

					Sec. 202. Extension of preemption to required construction of

				day laborer shelters.

					TITLE III—Penalties

					Sec. 301. Increased criminal penalties for alien

				smuggling.

					Sec. 302. Increased criminal penalties for document

				fraud.

					Sec. 303. Increased criminal penalties for certain

				crimes.

					Sec. 304. Increased criminal penalties for criminal street

				gangs.

					Sec. 305. Additional penalties.

					TITLE IV—Removal and violation tracking

					Sec. 401. Institutional removal program.

					Sec. 402. Authorization for detention after completion of state

				or local prison sentence.

					Sec. 403. Use of the National Crime Information Center Database

				to track violations of immigration law.

				

			2.DefinitionsIn this Act:

			(1)Appropriate

			 congressional committeesThe term appropriate congressional

			 committees means the Committee on Homeland Security and Governmental

			 Affairs of the Senate and the Committee on Homeland Security of the House of

			 Representatives.

			(2)BorderThe

			 term border means the international border between the United

			 States and Canada and between the United States and Mexico.

			(3)SecretaryThe

			 term Secretary means the Secretary of Homeland Security.

			IBorder

			 Security

			101.Personnel

				(a)CBP

			 agentsIn addition to the positions authorized under section 5202

			 of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law

			 108–458), in each of fiscal years 2007 through 2011, the Secretary shall

			 increase by not less than 1,500 the number of positions for full-time,

			 active-duty agents within the Bureau of Customs and Border Protection.

				(b)ICE

			 agentsIn addition to the positions authorized under section 5203

			 of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law

			 108–458), in each of fiscal years 2007 through 2011, the Secretary shall

			 increase by not less than 1,500 the number of positions for full-time,

			 active-duty agents within the Bureau of Immigration and Customs

			 Enforcement.

				(c)Employment of

			 retired law enforcement officers

					(1)StudyThe

			 Secretary shall conduct a study of the feasibility of hiring, on a part-time

			 basis, retired Federal law enforcement officers to supplement the capabilities

			 of the Bureau of Customs and Border Protection and the Bureau of Immigration

			 and Customs Enforcement.

					(2)ReportNot

			 later than 180 days after the date of enactment of this Act, the Secretary

			 shall submit a report, in classified form, if necessary, to the appropriate

			 congressional committees. The report shall include—

						(A)the results of

			 the study conducted under paragraph (1); and

						(B)a plan to

			 implement a program that employs retired Federal law enforcement officers for

			 border security, if the Secretary determines that such plan is feasible.

						(3)ImplementationIf

			 the Secretary determines that the plan described in paragraph (2)(B) is

			 feasible, the Secretary shall implement the plan not later than 90 days after

			 the submission of the report to Congress under paragraph (2).

					(d)Recruitment and

			 retention program

					(1)ImplementationThe

			 Secretary shall conduct a 5-year program to facilitate the recruitment and

			 retention of agents within the Bureau of Customs and Border Protection and the

			 Bureau of Immigration and Customs Enforcement.

					(2)ReportNot

			 less frequently than once every 90 days during the 5-year period of the program

			 authorized under paragraph (1), the Secretary shall submit a report on the

			 results and progress of the program, in classified form, if necessary, to the

			 appropriate congressional committees.

					(e)Other

			 personnelIn each of fiscal years 2007 through 2011, the

			 Secretary and the Attorney General shall increase, to the extent determined

			 necessary by the Secretary and the Attorney General, the number of—

					(1)Department of

			 Homeland Security personnel, including attorneys, who have responsibilities

			 involving illegal aliens or immigration issues;

					(2)attorneys

			 participating in the Federal Defenders Program;

					(3)attorneys in

			 United States Attorneys’ Offices;

					(4)attorneys in the

			 Office of Immigration Litigation;

					(5)deputy marshals

			 in the United States Marshals Service; and

					(6)immigration

			 judges.

					(f)Authorization

			 of appropriationsThere are authorized to be appropriated for

			 each of fiscal years 2007 through 2011 such sums as may be necessary to carry

			 out this section.

				102.Federal Law

			 Enforcement Training Center

				(a)Infrastructure

			 improvementsThe Secretary shall make necessary improvements to

			 the following law enforcement training facilities:

					(1)The Federal Law

			 Enforcement Training Center in Glynco, Georgia.

					(2)The residential

			 training sites located in Artesia, New Mexico and Charleston, South

			 Carolina.

					(3)The inservice

			 requalification training facility located in Cheltenham, Maryland.

					(b)Training

			 enhancementsThe Secretary shall improve the training of agents

			 within the Bureau of Customs and Border Protection and the Bureau of

			 Immigration and Customs Enforcement and other personnel in the Department of

			 Homeland Security with similar responsibilities. Such improvements shall

			 include—

					(1)the acquisition

			 of appropriate training aids;

					(2)hiring qualified

			 instructors; and

					(3)instruction on

			 fraudulent document detection.

					103.Interagency

			 asset sharing

				(a)StudyThe

			 Secretary, in consultation with the Secretary of Defense, shall conduct a study

			 of the feasibility of using National Guard personnel and assets of the

			 Department of Defense, including all terrain vehicles and unmanned aerial

			 vehicles, to assist the Bureau of Customs and Border Protection.

				(b)Report

					(1)In

			 generalNot later than 90 days after the date of the enactment of

			 this Act, the Secretary shall submit a report, in classified form, if

			 necessary, to the appropriate congressional committees.

					(2)ContentsThe

			 report submitted under paragraph (1) shall include—

						(A)the results of

			 the study conducted under subsection (a); and

						(B)a plan to

			 implement a program that employs retired Federal law enforcement officers for

			 border security, if the Secretary determines that such plan is feasible.

						(c)ImplementationIf

			 the Secretary determines that the plan described in subsection (b)(2)(B) is

			 feasible, the Secretary shall implement the plan not later than 90 days after

			 the submission of the report to Congress under subsection (b).

				104.Technology and

			 Infrastructure

				(a)TechnologiesNot

			 later than 90 days after the date of enactment of this Act, the Secretary shall

			 submit a report, in classified form if necessary, to the appropriate

			 congressional committees. The report shall contain a plan to utilize new and

			 existing technologies to assist the Bureau of Customs and Border Protection and

			 the Bureau of Immigration and Customs Enforcement in securing the

			 border.

				(b)Border

			 wall

					(1)In

			 generalNot later than 90 days after the date of enactment of

			 this Act, the Secretary shall initiate a process for planning, constructing,

			 and maintaining a permanent barrier, fence, or wall in appropriate areas along

			 the border.

					(2)ReportNot

			 less frequently than once every 90 days, the Secretary shall submit a report,

			 in a classified form if necessary, to the appropriate congressional committees

			 on the progress made in carrying out paragraph (1).

					(c)Detention

			 facilities

					(1)ConstructionThe

			 Attorney General shall plan, construct, maintain, and acquire additional

			 detention facilities for the purpose of immigration detention and

			 removal.

					(2)Use of closed

			 or unused military installationsThe Secretary, in consultation

			 with the Secretary of Defense, shall conduct a study of the feasibility of

			 using military installations designated for closure or realignment as possible

			 immigration detention centers.

					(d)Ports of

			 entry

					(1)Infrastructure

			 reportThe Administrator of General Services shall submit an

			 annual report to Congress that—

						(A)describes the

			 status of the infrastructure at ports of entry into the United States;

			 and

						(B)identifies

			 projects to improve security at such ports of entry.

						(2)Vulnerability

			 reportNot less frequently than once every 6 months, the

			 Secretary shall submit a report, in classified form if necessary, to the

			 appropriate congressional committees on vulnerabilities at ports of entry into

			 the United States.

					(3)Demonstration

			 programsThe Secretary shall establish demonstration programs to

			 evaluate and assess border security and port of entry technologies.

					(e)Access

			 roadsThe Secretary is authorized to plan, construct, and

			 maintain necessary access roads to secure the border.

				(f)Unmanned aerial

			 vehicles and associated infrastructureThe Secretary shall

			 acquire and maintain unmanned aerial vehicles for use on the border, including

			 related equipment such as—

					(1)additional

			 sensors;

					(2)critical

			 spares;

					(3)satellite command

			 and control; and

					(4)other necessary

			 equipment for operational support.

					(g)Acquisition of

			 additional assetsThe Secretary shall—

					(1)plan, construct,

			 and maintain new and existing permanent and temporary checkpoints on the

			 border; and

					(2)acquire and

			 maintain physical assets necessary to secure the border, including—

						(A)all terrain

			 vehicles;

						(B)police

			 vehicles;

						(C)aircraft,

			 including helicopters;

						(D)interoperable

			 communications equipment;

						(E)firearms;

						(F)sensors;

						(G)cameras;

						(H)lighting;

			 and

						(I)such other

			 equipment, technologies, and other assets necessary to secure the

			 border.

						(h)Authorization

			 of appropriations

					(1)In

			 generalThere are authorized to be appropriated for each of

			 fiscal years 2007 through 2011—

						(A)such sums as may

			 be necessary to carry out subsection (b);

						(B)such sums as may

			 be necessary to carry out subsection (c);

						(C)$150,000,000 to

			 be used by the Secretary to plan, construct, maintain, and implement

			 improvement projects identified under subsection (d)(1)(B);

						(D)$25,000,000 to

			 carry out subsection (d)(3); and

						(E)$1,000,000,000 to

			 carry out subsection (g).

						(2)Unmanned aerial

			 vehiclesThere are authorized to be appropriated to the

			 Department of Homeland Security to carry out subsection (f)—

						(A)$178,400,000 for

			 fiscal year 2007; and

						(B)$276,000,000 for

			 each of fiscal years 2008 and 2009.

						105.State and

			 local grants

				(a)Grants

			 authorizedThe Secretary shall award competitive grants to

			 eligible State, local, and tribal law enforcement agencies to provide financial

			 assistance for costs related to border security activities, including efforts

			 to combat criminal activity within the jurisdiction of such agencies.

				(b)Use of

			 fundsGrants awarded under this section shall be used to provide

			 additional resources for law enforcement agencies to combat criminal activity

			 occurring near the border, including—

					(1)law enforcement

			 technologies;

					(2)equipment, such

			 as police-type vehicles, all-terrain vehicles, firearms, sensors, cameras, and

			 lighting, and maintenance for such equipment;

					(3)computer

			 equipment; and

					(4)such other

			 resources that may be available to assist the law enforcement agency with

			 border security.

					(c)ApplicationA

			 law enforcement agency desiring a grant under this section shall submit an

			 application to the Secretary at such time, in such manner, and containing such

			 information as the Secretary may require.

				(d)Selection

			 criteriaIn selecting grant recipients under this section, the

			 Secretary shall give priority to applicants providing law enforcement for

			 jurisdictions that—

					(1)are close to the

			 border;

					(2)have small

			 populations;

					(3)have more felony

			 criminal cases filed per United States district court judge;

					(4)are located in

			 States with more undocumented aliens, based on the most recent decennial

			 census; or

					(5)are located in

			 States with more undocumented alien apprehensions in the most recent fiscal

			 year.

					IIAgricultural

			 Workers

			201.Limitation on

			 H–2A nonimmigrant wage requirement

				(a)Short

			 titleThis section may be cited as the Wage Equity Act of 2006.

				(b)Conditions for

			 approval of H–2A petitionsSection 218(a) of the

			 Immigration and Nationality Act

			 (8 U.S.C.

			 1188(a)) is amended—

					(1)by redesignating paragraph (2) as paragraph

			 (3); and

					(2)by inserting after paragraph (1) the

			 following:

						

							(2)(A)In making the certification described in

				paragraph (1), the Secretary of Labor may not require an employer to pay

				workers am amount that is greater than—

									(i)the prevailing wage for seasonal

				agricultural workers in the occupation in the area of intended employment,

				or

									(ii)the greater of—

										(I)the hourly wage described in section

				6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1));

				or

										(II)the applicable State minimum wage.

										(B)In complying with subparagraph (A)(i), an

				employer (or the employer’s agent) may request and obtain a prevailing wage

				determination from the State employment security agency. An employer who

				obtains such a determination and pays the wage determined to be prevailing

				shall be considered to have met the requirement of subparagraph (A)(i).

								(C)In lieu of the procedure described in

				subparagraph (B), an employer may rely on other wage information, including a

				survey of the prevailing wages of workers in the occupation in the area of

				intended employment that has been conducted or funded by the employer or a

				group of employers, that meets criteria specified by the Secretary of Labor in

				regulations.

								(D)If the prevailing wage described in

				subparagraph (A)(i) is an hourly wage, the employer may pay workers in the

				occupation by an incentive method of pay such as a piece rate, task rate, group

				incentive rate, or other incentive method, if the average hourly earnings of

				the employer’s workers paid by such incentive method, taken as a group, are at

				least equal to the prevailing hourly wage required by subparagraph (A)(i) for

				the hours worked at the incentive payment method, after making any additions to

				any worker’s pay required to comply subparagraph

				(A)(ii).

								.

					(c)DefinitionSection 218(i) of the

			 Immigration and Nationality Act

			 (8 U.S.C.

			 1188(i)) is amended by adding at the end the following:

					

						(3)The term prevailing wage

				means, with respect to an agricultural occupation in an area of intended

				employment, the rate of wages that includes the 51st percentile of employees

				with similar experience and qualifications in the agricultural occupation in

				the area of intended employment, expressed in terms of the prevailing method of

				pay for the occupation in the area of intended

				employment.

						.

				202.Extension of

			 preemption to required construction of day laborer sheltersSection 274A(h)(2) of the Immigration and

			 Nationality Act (8 U.S.C. 1324a(h)(2)) is amended to read as follows:

				

					(2)PreemptionThis section preempts any State or local

				law that—

						(A)imposes civil or criminal sanctions (other

				than through licensing and similar laws) upon those who employ, or recruit or

				refer for employment (for a fee), unauthorized aliens; or

						(B)requires, as a

				condition of conducting, continuing, or expanding a business, that a business

				entity—

							(i)provide, build,

				fund, or maintain a shelter, structure, or designated area for use by day

				laborers at or near its place of business; or

							(ii)take other steps

				to facilitate the employment of day laborers by

				others.

							.

			IIIPenalties

			301.Increased

			 criminal penalties for alien smugglingSection 274(a) of the Immigration and

			 Nationality Act (8 U.S.C. 1324(a)) is amended—

				(1)in paragraph

			 (1)(B)—

					(A)in clause (i), by

			 striking 10 years and inserting 15 years;

					(B)in clause (ii),

			 by striking 5 years and inserting 10 years;

			 and

					(C)in clause (iii),

			 by striking 20 years and inserting 40

			 years;

					(2)in paragraph

			 (2)—

					(A)in subparagraph

			 (A), by striking one year, or both; or and inserting 3

			 years, or both;

					(B)in subparagraph

			 (B)—

						(i)in

			 clause (i), by adding at the end the following: be fined under title 18,

			 United States Code, and imprisoned not less than 5 years or more than 25

			 years;;

						(ii)in

			 clause (ii), by striking or at the end and inserting the

			 following: be fined under title 18, United States Code, and imprisoned

			 not less than 3 years or more than 20 years; or; and

						(iii)in clause

			 (iii), by adding at the end the following: be fined under title 18,

			 United States Code, and imprisoned not more than 15 years; or;

			 and

						(C)by striking the

			 matter following clause (iii) and inserting the following:

						

							(C)in the case of a

				third or subsequent offense described in subparagraph (B) and for any other

				violation, shall be fined under title 18, United States Code, and imprisoned

				not less than 5 years nor more than 15

				years.

							;

					(3)in paragraph

			 (3)(A), by striking 5 years and inserting 10

			 years; and

				(4)in paragraph (4),

			 by striking 10 years and inserting 20

			 years.

				302.Increased

			 criminal penalties for document fraudSection 1546 of title 18, United States

			 Code, is amended—

				(1)in subsection

			 (a)—

					(A)by striking

			 not more than 25 years and inserting not less than 25

			 years;

					(B)by inserting

			 and if the terrorism offense resulted in the death of any person, shall

			 be punished by death or imprisoned for life, after section 2331

			 of this title)),;

					(C)by striking

			 20 years and inserting imprisoned not more than 40

			 years;

					(D)by striking

			 10 years and inserting imprisoned not more than 20

			 years; and

					(E)by striking

			 15 years and inserting imprisoned not more than 30

			 years; and

					(2)in subsection

			 (b), by striking 5 years and inserting 10

			 years.

				303.Increased

			 criminal penalties for certain crimes

				(a)In

			 generalTitle 18, United States Code, is amended by inserting

			 after chapter 51 the following:

					

						52Illegal

				aliens

							1131.Enhanced

				penalties for certain crimes committed by illegal aliens

								(a)Any alien

				unlawfully present in the United States, who commits, or conspires or attempts

				to commit, a crime of violence or a drug trafficking offense (as defined in

				section 924), shall be fined under this title and sentenced to not less than 5

				years in prison.

								(b)If an alien who

				violates subsection (a) was previously ordered removed under the Immigration

				and Nationality Act (8 U.S.C. 1101 et seq.) on the grounds of having committed

				a crime, the alien shall be sentenced to not less than 15 years in

				prison.

								(c)A sentence of

				imprisonment imposed under this section shall run consecutively to any other

				sentence of imprisonment imposed for any other

				crime.

								.

				(b)Clerical

			 amendmentThe table of chapters at the beginning of part I of

			 title 18, United States Code, is amended by inserting after the item relating

			 to chapter 51 the following:

					

						

							52.

				  Illegal

				  aliens1131

						

						.

				304.Increased

			 criminal penalties for criminal street gangs

				(a)InadmissibilitySection

			 212(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)) is

			 amended—

					(1)by redesignating

			 subparagraph (F) as subparagraph (J); and

					(2)by inserting

			 after subparagraph (E) the following:

						

							(F)Aliens who are

				members of criminal street gangsAny alien who is determined by a

				court to be a member of a criminal street gang (as defined in section 521(a) of

				title 18, United States Code) is

				inadmissible.

							.

					(b)DeportabilitySection

			 237(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(2)) is

			 amended by adding at the end the following:

					

						(F)Aliens who are

				members of criminal street gangsAny alien who is determined by a

				court to be a member of a criminal street gang (as defined in section 521(a) of

				title 18, United States Code) is

				deportable.

						.

				(c)Temporary

			 protected statusSection 244(c)(2)(B) of the Immigration and

			 Nationality Act (8 U.S.C. 1254a(c)(2)(B)) is amended—

					(1)in clause (i), by

			 striking or at the end;

					(2)in clause (ii),

			 by striking the period at the end and inserting ; or; and

					(3)by adding at the

			 end the following:

						

							(iii)the alien is

				determined by a court to be a member of a criminal street gang (as defined in

				section 521(a) of title 18, United States

				Code).

							.

					305.Additional

			 penalties

				(a)In

			 generalSection 218A of the Immigration and Nationality Act, as

			 added by section 402, is amended by adding at the end the following:

					

						(f)Penalties

							(1)Guest

				workersA guest worker who violates any of the terms described in

				subsection (d) shall be subject to deportation and shall be ineligible to

				receive a nonimmigrant visa under this section.

							(2)Employers

								(A)Notification of

				violationAn employer who fails to notify the Secretary of

				Homeland Security after discovering that a guest worker has violated any of the

				terms described in subsection (d) shall be ineligible to employ any alien in

				possession of a nonimmigrant visa issued under section.

								(B)Employment of

				illegal workersAny employer who knowingly employs a worker in

				the United States who is not authorized to work in the United States shall be

				subject to—

									(i)for the first

				violation, a civil penalty in an amount not to exceed $25,000; and

									(ii)for the second

				or subsequent violation—

										(I)a term of

				imprisonment not to exceed 2 years for the individual who hired the

				unauthorized worker; and

										(II)disqualification

				of the employer from further participation in the guest worker program

				authorized under this

				section.

										.

				(b)Effective

			 dateThe amendment made by subsection (a) shall take effect on

			 the date which is 2 years after the date of the enactment of this Act.

				IVRemoval and

			 violation tracking

			401.Institutional

			 removal program

				(a)Institutional

			 removal program

					(1)ContinuationThe

			 Secretary shall continue to operate the Institutional Removal Program of the

			 Department of Homeland Security to—

						(A)identify

			 removable criminal aliens in Federal and State correctional facilities;

						(B)ensure that such

			 aliens are not released into the community; and

						(C)remove such

			 aliens from the United States after the completion of their sentences.

						(2)ExpansionNot

			 later than 5 years after the date of the enactment of this Act, the Secretary

			 shall expand the Institutional Removal Program to every State.

					(3)State

			 participationThe appropriate officials of each State in which

			 the Secretary is operating the Institutional Removal Program should—

						(A)cooperate with

			 Federal officials carrying out the Institutional Removal Program;

						(B)expeditiously and

			 systematically identify criminal aliens in the prison and jail populations of

			 the State; and

						(C)promptly convey

			 the information described in subparagraph (B) to the appropriate officials

			 carrying out the Institutional Removal Program.

						(b)Report to

			 congressNot later than 2 years after of the date of the

			 enactment of this Act, the Secretary shall submit a report to Congress on the

			 participation of the States in the Institutional Removal Program.

				(c)Authorization

			 of appropriationsThere are authorized to be appropriated

			 $50,000,000 to carry out the expanded Institutional Removal Program authorized

			 under subsection (a).

				402.Authorization

			 for detention after completion of state or local prison sentence

				(a)In

			 generalLaw enforcement officers of a State or political

			 subdivision of a State are authorized to—

					(1)hold an illegal

			 alien for a period of up to 14 days after the alien has completed the alien's

			 State or local prison sentence in order to effectuate the transfer of the alien

			 to Federal custody when the alien is removable or not lawfully present in the

			 United States; or

					(2)issue a detainer

			 that would allow aliens who have served a State or local prison sentence to be

			 detained by an appropriate prison until personnel from the Bureau of

			 Immigration and Customs Enforcement can take the alien into Federal

			 custody.

					(b)Reimbursement

					(1)In

			 generalThe Secretary shall reimburse a State or a political

			 subdivision of a State for all reasonable expenses incurred by the State or the

			 political subdivision for the detention of an alien as described in subsection

			 (a).

					(2)Cost

			 computationThe amount of reimbursement provided for costs

			 incurred carrying out subsection (a) shall be determined pursuant to a formula

			 determined by the Secretary.

					(c)Technology

			 usageTechnology, such as videoconferencing, shall be used to the

			 maximum extent possible to make the Institutional Removal Program available in

			 remote locations. Mobile access to Federal databases of aliens and live scan

			 technology shall be used to the maximum extent practicable to make these

			 resources available to State and local law enforcement agencies in remote

			 locations.

				(d)Authorization

			 of appropriationsThere are

			 authorized to be appropriated such sums as may be necessary to reimburse a

			 State or political subdivision of a State for the detention of an illegal alien

			 pursuant to subsection (b).

				403.Use of the

			 National Crime Information Center Database to track violations of immigration

			 law

				(a)Provision of

			 Information to the National Crime Information Center

					(1)In

			 generalNot later than 1 year after the date of the enactment of

			 this Act, the Secretary shall provide the National Crime Information Center of

			 the Department of Justice with such information as the Director may have

			 related to—

						(A)any alien against

			 whom a final order of removal has been issued;

						(B)any alien who is

			 subject to a voluntary departure agreement that has become invalid under

			 section 240B(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1229c);

			 and

						(C)any alien whose

			 visa has been revoked.

						(2)Requirement to

			 provide and use informationThe information described in

			 paragraph (1) shall be provided to the National Crime Information Center, and

			 the Center shall enter the information into the Immigration Violators File of

			 the National Crime Information Center database if the name and date of birth

			 are available for the individual, regardless of whether the alien received

			 notice of a final order of removal or the alien has already been

			 removed.

					(3)Removal of

			 informationIf an individual is granted cancellation of removal

			 under section 240A of the Immigration and Nationality Act (8 U.S.C. 1229b), or

			 granted permission to legally enter the United States pursuant to such Act

			 after a voluntary departure under section 240B of such Act (8 U.S.C. 1229c),

			 information entered into the National Crime Information Center under paragraph

			 (1) shall be promptly removed.

					(b)Inclusion of

			 information in the National Crime Information Center

			 DatabaseSection 534(a) of title 28, United States Code, is

			 amended—

					(1)in paragraph (3),

			 by striking and at the end;

					(2)by redesignating

			 paragraph (4) as paragraph (5); and

					(3)by inserting

			 after paragraph (3) the following:

						

							(4)acquire, collect,

				classify, and preserve records of violations of the immigration laws of the

				United States, regardless of whether the alien has received notice of the

				violation or the alien has already been removed;

				and

							.

					

